            Case 2:19-cv-01472-JAM-DB Document 17 Filed 04/13/21 Page 1 of 3

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 STEVEN S. TENNYSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100                                         FILED
   Sacramento, CA 95814                                               Apr 13, 2021
 4 Telephone: (916) 554-2798                                      CLERK, U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF CALIFORNIA
   Facsimile: (916) 554-2900
 5

 6 Attorneys for United States

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA, the States of         CASE NO. 2:19-CV-1472 JAM DB
     CALIFORNIA, COLORADO, CONNECTICUT,
11   DELAWARE, FLORIDA, GEORGIA, HAWAII,              THE GOVERNMENT’S NOTICE OF
     ILLINOIS, INDIANA, IOWA, LOUISIANA,              ELECTION TO DECLINE
12   MARYLAND, MICHIGAN, MINNESOTA,                   INTERVENTION
     MONTANA, NEVADA, NEW JERSEY, NEW
13   MEXICO, NEW YORK, NORTH CAROLINA,
     OKLAHOMA, RHODE ISLAND, TENNESSEE,
14   TEXAS, VERMONT, WASHINGTON, the
     Commonwealth of MASSACHUSETTS, the
15   Commonwealth of VIRGINIA, the Commonwealth
     of PUERTO RICO, the DISTRICT OF COLUMBIA,
16   the City of CHICAGO, the City of HALLANDALE
     BEACH, BROWARD COUNTY, MIAMI-DADE
17   COUNTY, the PEOPLE OF CALIFORNIA, and the
     PEOPLE OF ILLINOIS,
18
                          Plaintiffs,
19
     Ex rel.
20   Vyvanse Litigation Partnership LLP,

21
                          Plaintiff-Relator,
22
     v.
23   TAKEDA PHARMACEUTICAL COMPANY
     LIMITED, TAKEDA PHARMACEUTICALS,
24   U.S.A., INC., TAKEDA PHARMACEUTICALS
     AMERCA, INC., SHIRE NORTH AMERICAN
25   GROUP, INC., SHIRE PHARMACEUTICALS,
     LLC, SHIRE U.S., INC., SHIRE DEVELOPMENT
26   LLC, SHIRE LLC, and SHIRE PLC,

27                        Defendants.

28

      THE GOVERNMENT’S NOTICE OF                                                                 1
      ELECTION TO DECLINE INTERVENTION
             Case 2:19-cv-01472-JAM-DB Document 17 Filed 04/13/21 Page 2 of 3

 1           Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the United States notifies the Court

 2 of its decision not to intervene in this action.

 3           Although the United States declines to intervene, we respectfully refer the Court to 31 U.S.C.

 4 § 3730(b)(1), which allows the relator to maintain the action in the name of the United States; providing,

 5 however, that the “action may be dismissed only if the court and the Attorney General give written

 6 consent to the dismissal and their reasons for consenting.” Id. The United States Court of Appeals for

 7 the Ninth Circuit has held that, notwithstanding this language, the United States has the right only to a

 8 hearing when it objects to a settlement or dismissal of the action. U.S. ex rel. Green v. Northrop Corp.,

 9 59 F.3d 953, 959 (9th Cir. 1995); U.S. ex rel. Killingsworth v. Northrop Corp., 25 F.3d 715, 723-25 (9th

10 Cir. 1994). Therefore, the United States requests that, should either the relator or the defendant propose

11 that this action be dismissed, settled, or otherwise discontinued, this Court provide the United States

12 with notice and an opportunity to be heard before ruling or granting its approval.

13           Furthermore, pursuant to 31 U.S.C. § 3730(c)(3), the United States requests that all pleadings

14 filed in this action be served upon the United States; the United States also requests that orders issued by

15 the Court be sent to the Government's counsel. The United States reserves its right to order any

16 deposition transcripts, to intervene in this action, for good cause, at a later date, and to seek the dismissal

17 of the relator’s action or claim. The United States also requests that it be served with all notices of

18 appeal.

19           Finally, the Government requests that the relator’s Complaint, this Notice, and the attached

20 proposed Order be unsealed. The United States requests that all other papers on file in this action

21 remain under seal because in discussing the content and extent of the United States' investigation, such

22 papers are provided by law to the Court alone for the sole purpose of evaluating whether the seal and

23 time for making an election to intervene should be extended.

24 //

25 //

26 //

27 //

28 //

        THE GOVERNMENT’S NOTICE OF                                                                              2
        ELECTION TO DECLINE INTERVENTION
          Case 2:19-cv-01472-JAM-DB Document 17 Filed 04/13/21 Page 3 of 3

 1        A proposed order accompanies this notice.

 2 Dated: April 13, 2021                                    Respectfully submitted,
                                                            PHILLIP A. TALBERT
 3                                                          Acting United States Attorney
 4                                                    By:   /s/ Steven S. Tennyson
                                                            STEVEN S. TENNYSON
 5                                                          Assistant United States Attorney
 6                                                          Attorneys for United States of America
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     THE GOVERNMENT’S NOTICE OF                                                                      3
     ELECTION TO DECLINE INTERVENTION
